Citation Nr: 0522408	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
prostate cancer, and appendiceal cancer, claimed secondary to 
Agent Orange exposure.

2.  Entitlement to an increased rating for tinnitus, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1940 to October 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 2002, which denied the service connection claims, 
and April 2003, which denied a rating higher than 10 percent 
for tinnitus.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Since the veteran's claim for a rating 
higher than 10 percent was filed in February 2003, it is 
subject to the stay.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of the stayed 
tinnitus issue will be resumed.  




FINDINGS OF FACT

1.  The veteran did not serve on active duty in Vietnam, or 
in Korea during the time Agent Orange was used in Korea, and 
was not otherwise exposed to Agent Orange.

2.  Diabetes mellitus, prostate cancer, and appendiceal 
cancer were first manifested many years following the 
veteran's separation from service and are unrelated to any 
in-service events.


CONCLUSION OF LAW

Diabetes mellitus, prostate cancer, and appendiceal cancer 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed diabetes mellitus and 
prostate and appendiceal cancer as a result of exposure to 
Agent Orange.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
diabetes mellitus and malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.

Service medical records do not show the presence of diabetes 
mellitus or prostate or appendiceal cancer in service.  
Subsequent to service, numerous medical records of the 
veteran's treatment for multiple medical conditions show that 
diabetes mellitus, appendiceal cancer, and prostate cancer 
were first treated many years after his discharge from 
service.

There is no competent evidence of the presence of any 
pertinent symptoms relating to the disabilities for which 
service connection is sought until many years after service.  
There is no competent medical evidence of record relating 
these conditions to his service or to any disease or injury 
incurred in or aggravated by service.  In addition, neither 
diabetes mellitus nor a malignant tumor is shown to have 
manifested to a compensable degree within one year following 
the veteran's separation from service.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection based on 
exposure to herbicide agents (e.g., Agent Orange) in Vietnam 
will be presumed for certain specified diseases, diabetes 
mellitus and prostate cancer, which are manifest after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, the veteran did not serve on active duty 
in Vietnam, and thus the legal presumption of service 
connection for certain conditions does not apply.  In this 
regard, although there is evidence in the file indicating 
that the veteran was in Vietnam from 1970 to 1974, this was 
as a civilian.  He was discharged from the military in 1962.  

The veteran contends, however, that he was exposed to Agent 
Orange while in Korea during the Korean Conflict.  However, 
there is no evidence of any actual Agent Orange exposure 
during the veteran's military service.  He contends that the 
exposure occurred in Korea, and, while Agent Orange was used 
in Korea, this occurred along the Demilitarized Zone from 
1968 to 1969.  There is no evidence to support his contention 
that Agent Orange was used while he was in Korea in the 
1950's.  

In sum, the Board finds the evidence that the veteran was 
exposed to Agent Orange to be speculative.  Therefore, since 
the diseases for which the veteran is seeking service 
connection were first manifested many years after service and 
there is no other basis to connect the onset of any of those 
conditions to service, the Board finds that the preponderance 
of the evidence is against the claims.  Neither diabetes nor 
a malignant tumor is shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Consequently, the Board finds that 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for diabetes mellitus, prostate 
cancer, and appendiceal cancer must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In a letter dated in January 2002, prior to the rating action 
on appeal, the veteran was informed of the evidence necessary 
to substantiate his claims, and of his and VA's respective 
obligations in obtaining evidence, satisfying the first three 
notice elements.  In an April 2004 letter, he was informed of 
the evidence still needed to substantiate his claims, of his 
and VA's respective obligations in obtaining evidence, and he 
was told to send any evidence in his possession that 
pertained to his appeal.  Hence, the Board finds that each of 
the four content requirements of a VCAA notice has been met.  
The Board further finds that any errors in timing or content 
were not prejudicial to the veteran, and constitute harmless 
error.  See 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In addition, all potentially relevant, available evidence 
relating to his claim has been obtained.  A current VA 
examination could not assist the veteran in establishing that 
he was exposed to Agent Orange.  The Department of Defense 
has already provided VA with information concerning the use 
of Agent Orange in Korea, and, as noted, this was limited to 
the years 1968 to 1969.  The veteran was not stationed in 
Korea during this period.  Thus, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for diabetes mellitus, prostate cancer, 
and appendiceal cancer is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


